Citation Nr: 0122813	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the overpayment debt of improved disability pension 
benefits, based on retroactive inclusion of unreported family 
income, was properly created and assessed to the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 determination of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO), which terminated payment of improved disability pension 
benefits to the veteran, based on retroactive inclusion of 
unreported family income, effective from February 1, 1996.

Termination of his improved disability pension benefits 
created an overpayment in the calculated amount of 
$47,794.08.  VA's Debt Management Center sent a letter to the 
appellant on November 26, 1999, informing him of the 
overpayment in question and his rights with respect to 
requesting a waiver of the resulting debt.  The veteran 
timely completed an appeal with respect to the propriety of 
VA actions in creating the amount of the overpayment.

The veteran and his spouse then presented testimony at a 
personal hearing held by the Hearing Officer (HO) at the 
local VARO in January 2000.  Based on documents clarifying 
both the veteran's and his spouse's income since September 
1995, the HO modified the pension award from October 1, 1995.  
Specifically, the HO determined that the veteran's worker's 
compensation income, the family's unemployment income, as 
well as nonrecurring interest income and income received from 
a former employer of the veteran's spouse, should be counted 
for only 12-months from receipt.  In addition, the veteran 
reported unreimbursed medical expenses for the initial year.  
The award which partially restored benefits was processed on 
February 4, 2000.  Based on the RO's audit calculation, 
however, there remained an overpayment debt of $6,280.  When 
combined with $6,151 that was due and unpaid to the veteran 
for the periods from October 1995 through May 1996 and from 
May 1999 through February 2000, the remaining overpayment was 
$129.  

The veteran subsequently filed a claim for waiver of the 
overpayment debt.  The VA's Debt Management Center (DMC) in 
St. Paul, Minnesota denied the waiver application as 
untimely.  The veteran was informed of this adverse 
determination, as well as his substantive and appellate 
rights by VA letter issued on July 10, 2000.  Neither the 
veteran nor his accredited representative submitted any 
statement that could reasonably be construed as a notice of 
disagreement regarding that matter and it is not before the 
Board.  Thus, the Board's discussion herein is limited solely 
to the issue of validity of the debt.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran was notified that he had to inform VA 
immediately of changes in marital and family income at the 
time that improved disability pension benefits were granted 
in December 1995.

3.  Although the veteran timely reported that he had married 
in September 1995, he failed to adequately identify amounts 
and sources of his family's earned and unearned income for 
the countable period from June 1996 through June 1997.

4.  The veteran was at fault in the creation of the 
overpayment of improved disability pension benefits, which 
resulted from retroactive inclusion unreported family income 
derived from various sources.

5.  The evidence demonstrates that the retroactive amounts 
due and unpaid to the veteran from October 1995 through May 
1996 and from May 1999 through February 2000 were used to 
reduce the amount of his overpayment debt, leaving a balance 
due of $129.


CONCLUSION OF LAW

The improved disability pension overpayment debt was properly 
created and assessed to the veteran.  38 U.S.C.A. §§ 1521, 
5112 (West 1991); 38 C.F.R. §§ 3.252, 3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the record indicates that the veteran initially 
contended that the VA miscalculated his countable income in 
1996.  Therefore, he believed that the overpayment debt of 
$47,794.08 was not properly created and assessed to him.

The veteran filed a VA Form 21-0516-1, Improved Pension 
Eligibility Verification Report, signed on September 18, 1995 
(and received by the RO on September 21, 1995), wherein he 
reported that he was unmarried, had one child and had 
worker's compensation income only.

By VA letter from the RO, dated December 15, 1995, the 
veteran was informed that entitlement to VA improved 
disability pension benefits had been established, effective 
September 21, 1995.  However, payment of disability benefits 
could not be made because his total income exceeded the 
maximum annual rate of income for a veteran with a child.  
The letter further advised the veteran to complete and submit 
another verification report if his family income decreases.

In May 1996, the veteran submitted a VA Form 21-686C, 
Declaration of Marital Status, which advised VA that he had 
married on September [redacted], 1995.  The veteran also submitted an 
Improved Disability Verification Report wherein he indicated 
reported income received by himself and his spouse for the 
periods of May 1, 1995 to April 31, 1996, and May 1, 1996 to 
April 31, 1997.

By VA letter from the RO, dated June 25, 1996, the veteran 
was advised to clarify the number of dependent children in 
his care.  Also, the letter requested that he clarify any and 
all income received from August 18, 1995 to August 31, 1996.

In July 1996, the veteran submitted a Declaration of 
Dependent Status and an Improved Disability Verification 
Report disclosing income and unreimbursed medical expenses 
for the period of August 18, 1995 to August 31, 1996.

By VA letter from the RO, dated January 3, 1997, the veteran 
was informed that his disability award has been retroactively 
amended from June 1, 1996.  The letter specifically informed 
the veteran that his rate of VA pension depended on total 
"family" income which includes his income and that of his 
dependents.  He was told to inform VA immediately if income 
was received from any source, he was instructed to notify VA 
immediately so as not to create an overpayment of benefits.

In August 1999, the veteran submitted a copy of a June 1999 
Favorable Administrative Law Judge's Decision reflecting 
entitlement to Social Security disability benefits.

By VA letter dated in November 1999, the RO informed the 
veteran that it had retroactively terminated his improved 
disability pension benefits effective from February 1, 1996.  
This findings was based on information showing that he had 
more unearned income, and that his spouse had more earned and 
unearned income, than was reported to VA.  This action 
resulted in an overpayment debt in the calculated amount of 
$47,794.08.  The veteran thereafter initiated an appeal with 
respect to the validity of this debt.

In January 2000, the veteran and his spouse presented 
testimony at a personal hearing held by the Hearing Officer 
at the local VARO.  It is noted that during the hearing 
course the veteran and his spouse sought to clarify dates of 
receipt and termination of income derived from worker's 
compensation and unemployment.  In addition, the veteran's 
spouse provided information as to dates that she received 
one-time or lump-sum distributions from her credit union, 
retirement plan and former employer.  Supporting 
documentation of this income was submitted during the hearing 
course.

Based on the foregoing, the HO modified the pension award 
from October 1, 1995.  Specifically, the HO determined that 
the veteran's worker's compensation income, the family's 
unemployment income, as well as nonrecurring interest income 
and income received from a former employer of the veteran's 
spouse, should be counted for only 12-months from receipt.  
In addition, the veteran reported unreimbursed medical 
expenses for the initial year.  The award, which partially 
restored benefits, was processed on February 4, 2000.  This 
action resulted in a significant reduction in the amount of 
the veteran's overall overpayment debt.

The veteran was thereafter issued paid-and-due audits of his 
account in March 2000, April 2000 and August 2000 (attached 
to a supplemental statement of the case).  These audits 
reflect that the size of the remaining debt ($6280) was still 
larger than the retroactive amount due to the veteran 
($6,151).  Thus, there was a remaining balance of $129 owed 
to VA.  The record reflects that VA has since recouped this 
amount.

With respect to pension, payments of any kind or from any 
source will be counted as income unless specifically 
excluded.  Income will be counted for the calendar year in 
which it is received and total income for the full calendar 
year will be considered except as provided in 3.260.  38 
C.F.R. § 3.252(c) (2000).

In order for the Board to determine that the overpayment was 
improperly created, the evidence must show that the veteran 
was legally entitled to the rate of pension paid during the 
overpayment; or if he was not legally entitled to the rate of 
pension paid, then it must be shown that VA was solely 
responsible for the erroneous payment of excess benefits.  In 
that regard, the applicable criteria provide that the 
effective date of a reduction or discontinuance of improved 
pension benefits by reason of erroneous award, based solely 
on administrative error or error in judgment, shall be the 
date of last payment.  38 U.S.C.A. § 5112(b)(10) (West 1991).  
The effective date of a reduction or discontinuance of 
pension benefits by reason of a change in income shall be the 
last day of the month in which the change occurred.  38 
U.S.C.A. § 5112(b)(4)(a) (West 1991).  A veteran who is 
receiving pension must notify VA of any material change, or 
expected change, in his or her circumstances which would 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient acquires knowledge that he or she will begin to 
receive additional income.  38 C.F.R. § 3.660(a) (2000).

Based on the foregoing, the Board concludes that the 
overpayment in question was properly created and assessed to 
the veteran.  The uncontroverted record shows that a January 
1997 VA letter informed the veteran that he was required to 
immediately report changes in his marital status and/or 
family income to the VA or accept the consequences for not 
doing so, namely the incurrence of an overpayment.  The 
veteran does not contend that he did not receive this 
notification document, nor does the evidence of record show 
that they were returned as undeliverable by the United States 
Postal Service.  Thus, it cannot be held that the overpayment 
was the result of sole VA error.

Because the veteran was not forthcoming with information, VA 
was unable to obtain a complete picture of his family income 
prior to the January 2000 personal hearing.  Significantly, 
the Board notes that this pertinent testimony was beneficial 
to the veteran insofar as reinstatement of pension benefits 
was made retroactively to his original claim, received in 
September 1995, with payment commencing on October 1, 1995 
pursuant to 38 U.S.C.A. § 5111 (West 1991).  Prior to the 
termination action, his pension was only awarded from 
February 1, 1996.  It was also determined that his 
overpayment of pension benefits was only for a period of one 
year.  These determinations resulted in a significant 
reduction in his remaining debt.  

With regard to this, it noted that the veteran contends that 
the amount of VA's remaining debt of $129 should be more than 
cleared by the retroactive payment due to him.  Specifically, 
he notes that there were three months, December 1999, January 
2000 and February 2000 wherein he received less than the 
normal rate of pension, which would have been over $1,200 in 
each month.  Instead, he received only $23, $52 and $29 in 
those months respectively.  This resulted in an underpayment 
in excess of $3,500 that should have more than satisfied any 
debt that was owed.  

At the outset, the Board wishes to emphasize to the veteran 
that the total amount of his overpayment debt, following the 
HO's grant of entitlement to partial restoration of benefits, 
was not $129.  Rather, the amount of overpayment debt 
following partial restoration of benefits was significantly 
higher.

As alluded to above, the monthly rate of pension is 
determined by total family income.  In this case, the veteran 
failed to timely and accurately disclose his total family 
income for the period from June 1996 through June 1997.  The 
various audits of record demonstrate that this omission 
resulted in overpayment of VA benefits to the veteran, in the 
calculated amount of $6,280, during that period.  This amount 
constitutes the entire amount of the overpayment debt 
following the partial restoration of benefits.  Cf. Franklin 
v. Brown, 5 Vet. App. 190 (1993).

While the veteran has aptly pointed out that he was underpaid 
pension benefits in December 1999 ($1,184), January 2000 
($1,184) and February 2000 ($1,207), the evidence shows that 
these monies were administratively withheld for purposes of 
partial recoupment of the overpayment debt ($6,280).  In 
other words, following the February 2000 reinstatement 
action, the veteran did not receive retroactive checks for 
the months in question because he still owed monies to the 
VA.

In sum, the uncontroverted record shows that the veteran 
failed to accurately report his total family income for the 
period from June 1996 through June 1997.  Although it was 
later determined that much of the income received during that 
time consisted of one-time payments and should be counted for 
only 12-months from receipt, the veteran's total family 
countable income during that period still exceeded the amount 
set out in 38 U.S.C.A. § 1521.  Thus, the resulting 
retroactive overpayment debt was properly created and 
assessed to him.  See 38 U.S.C.A. §§ 1521, 5112 (West 1991); 
38 C.F.R. §§ 3.252, 3.660 (2000).  The Board is bound by the 
applicable law and regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal as to this issue must fail.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000 and the new duty to assist 
regulations, no undue prejudice to the appellant is evident 
by a disposition by the Board herein, as the amended 
provisions of the Act specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000); codified as amended at 38 U.S.C.A. § 5103; 66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  For the reasons set forth 
above, the Board has found that the appellant's claim lacks 
legal merit under the law and therefore, there is no 
reasonable possibility that further assistance or development 
of the claim at the RO-level will result in a grant of the 
benefits sought.


ORDER

The improved disability pension overpayment debt, based on 
retroactive inclusion of unreported family income, was 
properly created and assessed to the veteran; therefore, the 
appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

